SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

551
KA 08-00885
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                             MEMORANDUM AND ORDER

JANELL THOMPSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered October 31, 2007. The judgment convicted defendant,
after a nonjury trial, of wilful violation of health laws (four
counts) and falsifying business records in the second degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
following a nonjury trial of four counts of wilful violation of health
laws (Public Health Law § 12-b; see § 2803-d [7]) and two counts of
falsifying business records in the second degree (Penal Law § 175.05
[1]). Viewing the evidence in light of the elements of the crimes in
this nonjury trial (see People v Danielson, 9 NY3d 342, 349), we
conclude that the verdict is not against the weight of the evidence
(see generally People v Bleakley, 69 NY2d 490, 495).




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court